F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                          August 29, 2007
                                TENTH CIRCUIT                           Elisabeth A. Shumaker
                                                                            Clerk of Court

 JERRY SERRANO,
               Plaintiff–Appellant,                       No. 07-2019
          v.                                     (D.C. No. CIV-02-57 BB /RLP)
 JOSEPH W ILLIA M S, W arden,                              (D .N.M .)
               Defendant–Appellee.



                                      OR DER *


Before BR ISC OE, M cKA Y, and M cCO NNELL, Circuit Judges.


      Petitioner, a state prisoner represented by counsel, seeks a certificate of

appealability to appeal the district court’s denial of his § 2254 habeas petition.

To obtain a certificate of appealability, Petitioner must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).

In order to meet this burden, Petitioner must demonstrate “that reasonable jurists

could debate whether (or, for that matter, agree that) the petition should have

been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. M cDaniel, 529 U.S. 473,

484 (2000) (internal quotation marks omitted).


      *
        This order is not binding precedent, except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Following a state jury trial, Petitioner was found guilty of aggravated

burglary, criminal sexual penetration, aggravated assault in disguise, conspiracy

to comm it armed robbery, and two counts of armed robbery. His sentence was

affirmed on direct appeal, and he was denied relief in state collateral proceedings.

Petitioner then filed the instant § 2254 habeas petition, which was initially

dismissed by the district court as time barred. On appeal, this court determined

that the petition was timely and therefore remanded the case to the district court

for further proceedings. Serrano v. Williams, 383 F.3d 1181 (10th Cir. 2004).

      In his habeas petition, Petitioner claimed that (1) he received ineffective

assistance of counsel at trial, (2) his confrontation clause rights were violated, (3)

prosecutorial misconduct occurred prior to and during his trial, and (4) he

received multiple punishments for unitary conduct in violation of the double

jeopardy clause. On remand, the magistrate judge recommended that the petition

be dismissed. Specifically, the magistrate judge concluded that (1) Petitioner

failed to demonstrate ineffective assistance of counsel under the test set forth in

Strickland v. Washington, 466 U.S. 668, 687 (1984), (2) Petitioner failed to

provide any facts supporting the confrontation clause issue, (3) Petitioner failed

to demonstrate that any prosecutorial misconduct occurred, and (4) no double

jeopardy violation occurred because each statutory provision required proof of an

elem ent that the others did not and because Petitioner’s conduct involved two

victims and w as not unitary. After considering Petitioner’s objections to these

                                          -2-
conclusions and conducting a de novo review of the record, the district court

adopted the magistrate judge’s supplemental report and recommendation and

dismissed the case.

      W e have carefully reviewed Petitioner’s brief, the magistrate judge’s initial

and supplemental report and recommendation, the district court’s disposition, and

the record on appeal. Nothing in these materials raises an issue which meets our

standard for the grant of a certificate of appealability. For substantially the

reasons set forth by the magistrate judge and adopted by the district court, we

D EN Y Petitioner’s request for a certificate of appealability and DISM ISS the

appeal.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -3-